In an action inter alia to recover damages for fraud, defendant appeals from an order of the Supreme Court, Kings County, dated December 17, 1975, which denied its motion to disqualify plaintiff’s counsel. Order affirmed, with $50 costs and disbursements. While plaintiff’s attorney should not have undertaken the representation of the plaintiff in the first instance (see Rotante v Lawrence Hosp., 46 AD2d 199; Emle Ind. v Patentex, Inc., 478 F2d 562), defendant’s inordinate delay in seeking the disqualification of the attorney bars it from obtaining that relief. To grant the application now would only serve to delay the litigation on the very eve of trial (cf. Magjuka v Greenberger, 46 AD2d 867; Matter of Huie [Gottfried], 2 AD2d 163, 165). Gulotta, P. J., Hopkins, Martuscello, Latham and Shapiro, JJ., concur.